 



Exhibit 10.1
Summary of 2007 Named Executive Officer Cash Compensation
     The Compensation Committee of our Board of Directors has approved 2007 base
salaries for our named executive officers as set forth below.
     The Compensation Committee has also approved a process for the
determination of 2007 cash bonuses for our named executive officers, pursuant to
which bonuses will be determined in the discretion of the Compensation Committee
based on the achievement of certain corporate and individual goals in 2007. The
corporate goals include objectives relating to the development of drug
candidates and the achievement of specified financial targets. The achievement
of these goals will be evaluated by the Compensation Committee in making
determinations regarding bonuses for 2007 performance. The Compensation
Committee has established a bonus target, expressed as a percentage of base
salary, for each of our named executive officers, assuming that corporate and
individual goals are fully achieved. The bonus target percentage for each of our
named executive officers is set forth below.

              2007   2007 Name and Position   Base Salary   Bonus Target
 
       
Arthur T. Sands, M.D., Ph.D.
     President and Chief Executive Officer
  $530,000   50%
Julia P. Gregory
     Executive Vice President, Corporate Development and Chief Financial Officer
  $335,000   35%
Alan J. Main, Ph.D.
     Executive Vice President of Pharmaceutical Research
  $325,000   35%
Jeffrey L. Wade, J.D.
     Executive Vice President and General Counsel
  $320,000   35%
Brian P. Zambrowicz, Ph.D.
     Executive Vice President and Chief Scientific Officer
  $345,000   40%

 